IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GEORGE STRZELCZYK,                        : No. 88 MM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PENNA BOARD OF PROBATION AND              :
PAROLE,                                   :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.